DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Patent Office on 16 May 2017. It is noted, however, that applicant has not filed a translated certified copy of the PCT EP2017/061773 application as required by 37 CFR 1.55.

Claim Objections
Claim 21 is objected to because of the following informalities: the “has” in line 2 should be “have”.  Appropriate correction is required.

Claim Status
Claims 1, 3, and 6-21 are pending.
Claims 2, and 4-5 are cancelled.
Claims 1, 3, and 6-21 are rejected.
Claim 21 is objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Claim 3 is indefinite because of dependency on a cancelled Claim (Claim 2). To aid in compact prosecution Claim 3 is being interpreted with dependence on Claim 1, since the limitations of cancelled Claim 2 now reside as limitations in Claim 1.
Regarding Claim 16, the recitation of (i) “two outer layers bonded substance-to-substance with the core layer and composed of a steel which is softer in comparison with the core layer and which in the press- hardened state of the hot-forming material have at least one of a tensile strength > 750 MPa and a hardness > 235 HV10,” and subsequently (ii) “wherein the two outer layers have at least one of a tensile strength > 1200 MPa and a hardness > 370 HV10” renders Claim 16 indefinite. Clause (i) uses “have” in reference to the physical property that follows, which means this physical property corresponds to the outer layers. Since clause (ii) is also drawn to the outer layers, this is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) 
To aid in compact prosecution, the examiner is relying on the broadest reasonable interpretation the “a tensile strength > 750 MPa and a hardness > 235 HV10”, which the examiner notes encompasses the latter range.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (EP 2,886,332, cited previously, Becker).
Regarding Claim 16, Becker teaches a material composed of a three-layer composite material (Paragraph [0030]), comprising a core layer of a hardenable steel in which a press-hardened state of the material has at least one of a tensile strength of at least 1900 MPa and a hardness of at least 575 HV10 (Figure 1 – formulation K4), and two outer layers bonded substance-to-substance with the core layer (Paragraph [0030]) and composed of a steel which is softer in comparison with the core layer and which in the press-hardened state of the material have at least one of a tensile strength of at least 750 MPa and a hardness of at least 235 HV10 (Figure 1 – formulation A4). 
While Becker discloses several core layers (K1-K4 – Table 2; Figure 1), outer layers (A1-A4 – Table 2; Figure 1), and combinations (V1-V8 – Table 2), Becker does not explicitly disclose a composite comprising core layer K4 and outer layers A4. However, a composition comprising K4 and A4 would have been prima facie obvious to one of ordinary skill in the art, .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 6-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application No. 16/611,637 (reference application, published as US 2020/0061971), hereinafter ‘637, evidenced by “Steel Hardness Conversion Table” and “How Zinc Protects Steel”. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, ‘637 teaches a three layer composite (Claim 1), comprising a core layer of a hardenable steel which in a press-hardened state of the hot-forming material of a hardness of at least 575 Hv10; ‘637 teaches a Brinell Hardness (HBW) of at least 350, which corresponds to a Vickers Hardness of at least 361 (Claim 1), according to “Steel Hardness Conversion Table”, which overlaps the instant application, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Further, since the only elements necessitated in the present disclosure are C and Mn, they are the only elements compared to the reference application. ‘637 teaches all of the limitations of the material of claim 1. ‘637 further teaches a composition of the core layer and outer layers that overlaps with the composition of instant claim 1 as shown below, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 1
‘637 - Claim 1
Instant Claim 1
‘637 - Claim 1
Layer
Core 
Core
Outer
Outer
C
0.31-0.6%
0.1-0.6%
0.13-0.3%
0.001-0.15%
Mn
0.5-2.0%
0.1-2.5%
0.3-3.0%
0.05-2.5%
Fe and Impurities
Balance
Balance
Balance
Balance



Regarding Claim 3, ‘637 teaches all of the limitations of claim 1. ‘637 further teaches a composition of the core layer that overlaps with the composition of instant claim 3 (see above for claims 1), and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 6, ‘637 teaches all of the limitations of claim 1. ‘637 further teaches wherein the outer layers each have a thickness of material between 5-30%; ‘637 teaches 1-12% which overlaps the instant application (Claim 2), and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 7, the recitation of “has been produced by means of cladding or by means of casting”, does not add additional structure and renders claim 7 a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). As such, claim 7 is being interpreted without the “produced by means of cladding or by means of casting” limitation. Accordingly, claim 7 does not further limit claim 1, and is unpatentable over ‘637 as applied to claim 1.
Regarding Claim 8, ‘637 teaches all of the limitations of claim 1. ‘637 further teaches wherein the ratio of C content of the core layer to the C content of the outer layer < 6; ‘637 teaches a ratio as low as 0.67, as shown above regarding claims 2-5.
Regarding Claim 9-10, ‘637 teaches all of the limitations of claim 1. Regarding the material possessing a factor S > 1,000,000 MPa2 (claim 9) and a factor M > 110,000 °MPa (claim 10), the applicants define the composite being produced by a means of cladding, (Paragraph [0031]); which is the same method disclosed in ‘637 (Claim 4). Since the claimed and prior art possess a substantially identical structure (see discussion for claim 1), and are produced by substantially identical processes the claimed properties are presumed to be inherent (See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01).
Regarding Claim 11, 
Regarding Claim 13-14, the recitation of “by means of press hardening”, does not add additional structure and renders claim 13 a product-by-process claim. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). As such, claim 13 is being interpreted without the “by means of press hardening” limitation. 
‘637 teaches all of the limitations of the material of claim 1, and therefore claim 13. ‘637 further teaches a component produced from the material, and that the component is for protection of living beings in a vehicles, which is either the bodywork or the chassis (Claim 6).
Regarding Claim 15, ‘637 teaches all of the limitations of claim 1. ‘637 further teaches a Brinell Hardness (HBW) of at least 350, which corresponds to a Vickers Hardness of at least 361 (Claim 1), according to Steel Express Limited, which overlaps the instant application, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Regarding Claim 16, ‘637 teaches a three layer composite (Claim 1), comprising a core layer of a hardenable steel which in a press-hardened state of the hot-forming material of a hardness of at least 575 Hv10; ‘637 teaches a Brinell Hardness (HBW) of at least 350, which corresponds to a Vickers Hardness of at least 361 (Claim 1), according to “Steel Hardness Conversion Table”, which overlaps the instant application, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). ‘637 further teaches two outer layers bonded substance-to-substance with the core layer and composed of steel which is softer in comparison with the core layer and which in the press-hardened state of the hot-forming material have at least a hardness of 235 Hv10; ‘637 teaches a HBW of at least 20% lower than that of the core layer, which corresponds to at least 288 Hv10 (Claim 1).
Regarding Claim 17, ‘637 teaches all of the limitations of claim 3. ‘637 further teaches a composition of the core layer that overlaps with the composition of instant claim 17 (see above for claim 1), and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 18, ‘637 teaches all of the limitations of claim 1. ‘637 further teaches a composition in the outer layer of 0.15%, and courts have held claimed ranges or amounts do not overlap with the prior art but are merely close are prima facie obvious (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); MPEP 2144.05).
Regarding Claim 19, ‘637 teaches all of the limitations of claim 6. ‘637 teaches 1-12% which overlaps the instant application (Claim 2), and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Regarding Claim 20, ‘637 teaches a three layer composite (Claim 1), comprising a core layer of a hardenable steel which in a press-hardened state of the hot-forming material of a hardness of at least 575 Hv10; ‘637 teaches a Brinell Hardness (HBW) of at least 350, which corresponds to a Vickers Hardness of at least 361 (Claim 1), according to “Steel Hardness prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). ‘637 further teaches two outer layers bonded substance-to-substance with the core layer and composed of steel which is softer in comparison with the core layer and which in the press-hardened state of the hot-forming material have at least a hardness of 235 Hv10; ‘637 teaches a HBW of at least 20% lower than that of the core layer, which corresponds to at least 288 Hv10 (Claim 1).
Further, since the only elements necessitated in the present disclosure are C and Mn, they are the only elements compared to the reference application. ‘637 teaches all of the limitations of the material of claim 1. ‘637 further teaches a composition of the core layer and outer layers that overlaps with the composition of instant claim 1 as shown below, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 20
‘637 - Claim 1
Instant Claim 20
‘637 - Claim 1
Layer
Core 
Core
Outer
Outer
C
0.31-0.6%
0.1-0.6%
0.08-0.3%
0.001-0.15%
Mn
0.5-2.0%
0.1-2.5%
0.3-3.0%
0.05-2.5%
Fe and Impurities
Balance
Balance
Balance
Balance


‘637 further teaches wherein the ratio of C content of the core layer to the C content of the outer layer < 3; ‘637 teaches a ratio as low as 0.67, as shown above.
Regarding Claim 21, ‘637 teaches all of the limitations of claim 1. ‘637 further teaches a composition of the core layer that overlaps with the composition of instant claim 21 (see above for claim 1), and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 of copending Application ‘637, as applied to claim 9 above, and further in view of Merklein. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 12, ‘637 does not explicitly teach that the flat steel product for a component for a vehicle body (Claim 6) is part of a tailored product. Analogous art by Merklein, which teaches on steel sheets for vehicle components, teaches that tailored blanks are used as components for manufacturing cars (Section 1, lines 1-11), of which tailored welded blanks (Section 2) and tailored rolled blanks (Section 4) are common. It would be obvious to one of ordinary skill in the art, before the effective filing date, to use the steel blank taught by ‘637, in a tailored welded/rolled blank as taught by Merklein, as tailored welded blanks afford higher structural stiffness and better crash performance, while yielding weight reduction compared to conventional products (Section 2, Paragraph 3, lines 1-10), and tailored rolled blanks afford, which are desirable for manufacturing cars and protects living beings in vehicles.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Aside from the outstanding rejections, the following is a statement of reasons for the indication of allowable subject matter: the closest prior art is Becker, cited above.
Regarding Claim 1, Becker teaches the following limitations:
Regarding the physical properties and structure of the laminate, Becker teaches a material composed of a three-layer composite material (Paragraph [0030]), comprising a core layer of a 
While Becker discloses several core layers (K1-K4 – Table 2; Figure 1), outer layers (A1-A4 – Table 2; Figure 1), and combinations (V1-V8 – Table 2), Becker does not explicitly disclose a composite comprising core layer K4 and outer layers A4. However, a composition comprising K4 and A4 would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, as such a combination would be obvious to try with a reasonable expectation of success (see MPEP 2143, example E).
Regarding the composition of the core layer, since the only elements necessitated in the present disclosure are C and Mn, they are the only elements compared to prior art. Becker teaches all of the limitations of the material of claim 1. Becker further teaches a composition of the core layer that overlaps with the composition of instant claim 1 as shown below, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 1
Becker
Paragraph [0027]
C
0.31-0.6%
0.3-0.5%
Mn
0.5-2.0%
1.10-1.40%
Fe and Impurities
Balance
Balance


Regarding the composition of the outer layer, since the only elements necessitated in the present disclosure are C and Mn, they are the only elements compared to prior art. Becker teaches all of the limitations of the material of claim 1. The composition of the outer layer is shown below
Element
Instant Claim 1
Becker
Paragraph [0027]
C
0.13-0.3%
0-0.09%
Mn
0.3-3.0%
0.1-1.9%
Fe and Impurities
Balance
Balance


As such, Becker fails to disclose a C content in the outer layers within the specified range, see Table above. Furthermore, Becker explicitly teaches a max C content in the outer layer at 0.09%, with a preferable amount less 0.07%, which does not overlap with the instantly specified range. Furthermore, the explicit teaching of a maximum C content at 0.09% provides substantial evidence that one of ordinary skill would have no reasonable rationale for modifying Becker to arrive at the instantly disclosed outer layer composition, and therefore invention. Accordingly, for at least the reasons provided above all dependent claims from claim 1, would be patentable in view of the prior art.
Regarding Claim 20, Becker teaches the following limitations:
Regarding the physical properties and structure of the laminate, Becker teaches a material composed of a three-layer composite material (Paragraph [0030]), comprising a core layer of a hardenable steel in which a press-hardened state of the material has at least one of a tensile strength of at least 1900 MPa and a hardness of at least 575 HV10 (Figure 1 – formulation K4), and two outer layers bonded substance-to-substance with the core layer (Paragraph [0030]) and composed of a steel which is softer in comparison with the core layer and which in the press-
While Becker discloses several core layers (K1-K4 – Table 2; Figure 1), outer layers (A1-A4 – Table 2; Figure 1), and combinations (V1-V8 – Table 2), Becker does not explicitly disclose a composite comprising core layer K4 and outer layers A4. However, a composition comprising K4 and A4 would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date, as such a combination would be obvious to try with a reasonable expectation of success (see MPEP 2143, example E).
Regarding the composition of the core layer, since the only elements necessitated in the present disclosure are C and Mn, they are the only elements compared to prior art. Becker teaches all of the limitations of the material of claim 1. Becker further teaches a composition of the core layer that overlaps with the composition of instant claim 1 as shown below, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). 
Element
Instant Claim 20
Becker
Paragraph [0027]
C
0.31-0.6%
0.3-0.5%
Mn
0.5-2.0%
1.10-1.40%
Fe and Impurities
Balance
Balance


Regarding the composition of the outer layer, since the only elements necessitated in the present disclosure are C and Mn, they are the only elements compared to prior art. Becker teaches all of the limitations of the material of claim 1. Becker further teaches a composition of the outer layer that overlaps with the composition of instant claim 1 as shown below, and overlapping and abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Element
Instant Claim 20
Becker
Paragraph [0027]
C
0.08-0.3%
0-0.09%
Mn
0.3-3.0%
0.1-1.9%
Fe and Impurities
Balance
Balance


Regarding the ratio of C content of the core to the C content of the outer layer the applicants have specified this value to be less than 3. From the disclosure of Becker this ratio is minimally 3.33 for the range disclosed by Becker, and 3.44 for the range of Becker that overlaps with the instant application. Accordingly, this is outside of the range instantly disclosed. Furthermore, Becker explicitly teaches a max C content in the outer layer at 0.09%, with a preferable amount less 0.07%, which overlaps with the instantly specified range, but would never yield a C content ratio within the instant range. Furthermore, the explicit teaching of a maximum C content at 0.09% provides substantial evidence that one of ordinary skill would have no reasonable rationale for modifying Becker to arrive at the instantly disclose C content ratio, and therefore invention. Accordingly, for at least the reasons provided above claim 20 would be patentable in view of the prior art.

Response to Arguments
Acknowledgement is made of applicants corrected Abstract. 
Applicant’s amendments and arguments, see Rejection under 35 USC 112 Section, filed on 16 April 2021, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. Applicants have amended claims 11-12 to remove indefinite phrasing. The 112(b) rejections of claims 11 and 12 have been withdrawn.
Applicant’s amendments and arguments, see Rejection under 35 USC 103 Section, filed on 16 April 2021, with respect to the 35 USC 103 rejections of claims 1, 3, 6-15, and 17-21 have been fully considered and are persuasive. Applicants have amended independent claims 1 and 20 to recite a carbon content of the outer layer and a C content ratio (core/outer), respectively, that fall outside the teachings of the closest prior art, Becker. The 103 rejections of claims 1, 3, 6-15, and 17-21 have been withdrawn.
Applicant’s amendments and arguments, see Rejection under 35 USC 103 Section, filed on 16 April 2021, with respect to the 35 USC 103 rejections of claim 16 has been fully considered and are persuasive. Applicants have amended claim 16 to be an independent claim, therefore the original 103 rejection of claim 16 is rendered moot. However, upon further consideration, a new ground(s) of rejection under 35 USC 103 is made in view of Becker.
Applicant’s argument drawn to the double patenting rejection, see Double Patenting section, filed on 16 April 2021, to keep claims in abeyance pending indication of allowable subject matter is acknowledged. The claims have not been amended to overcome the provisional non-statutory double patenting, and therefore the double patenting rejection is maintained herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        
/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784